Citation Nr: 1530452	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012 and April 2014, the Board remanded this claim to the RO for additional development.  All requested actions have been completed and the claim is once again before the Board. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's migraine headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is already in receipt of service connection for tinnitus.  Thus, in light of her contentions, the Board would generally be obliged to consider her instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for migraine headaches is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In numerous statements the Veteran has reported that she began suffering from headaches during her military service and has experienced headaches on a persistent and recurrent basis since.  She has been diagnosed with migraine headaches.  See January 2012 VA Examination Report.  The Board finds that the competent evidence of record confirms the she has experienced recurrent headaches since her separation from service as she is competent to report the occurrence of headaches since they are within her realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of her statements.  As such, the Board finds her lay statements are both competent and credible and, therefore, ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the January 2012 VA examiner opined that the Veteran's current migraines were not etiologically related to service because her service treatment records were silent as to complaints of headaches or migraines during service.  The Board finds that this opinion has very little probative value because a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, based on the competent and credible lay statements of the Veteran, the Board finds that her current migraine disorder had its onset in service, and thus service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for migraine headaches is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


